Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 9-19, filed 12/9/2020, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-11 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an electron microscope comprising:
an electron source;
an aberration corrector which corrects an aberration of an electron beam emitted from the electron source; and
an electron optical system which irradiates a sample with the electron beam, wherein
the aberration corrector includes 
an opening through which the electron beam passes through a central axis,
spaced apart from said optical axis at a position separated by a first constant distance radius from the central axis, and excites a first multipole field, and
a second current line group comprising a plurality of second elements each of which comprises a main line portion which is also arranged to extend in the same direction as the optical axis so as to be parallel to the optical axis and spaced apart from said optical axis at a position separated by a second constant distance radius longer than the first constant distance radius, and independently excites a second multipole field having an order and intensity different from those of the first multipole field,
wherein each line of said first and second current line groups is disposed in a plane which also includes said optical axis, 
wherein each of said plurality of elements of the first current line group and each of said plurality of elements of the second current line group further comprises a return line portion arranged to extend in the same direction as said main line portion and spaced apart from said optical axis, and in which a current flows in a direction away from said optical axis at a position separated by a third constant distance radius which is greater than both of said first constant distance radius and said second constant distance radius, and 
wherein distances between said third constant distance radius and each of the first and second constant distance radii are sufficiently large to cause said current which flows through said return line portion in a direction away from said optical axis to have no effect on multipole field intensities of said first multipole field provided by said main line portion of said first current line group, and said second multipole field provided by said main line portion of said second current line group.

             Regarding claim 9, the prior art search failed to disclose an aberration corrector comprising:
an opening through which an electron beam passes through a central axis;
a first current line group comprising a plurality of first elements each of which comprises a main line portion which is arranged to extend in a same direction as an optical axis so as to be parallel to said optical axis and spaced apart from said optical axis at a position separated by a first constant distance radius from the central axis, and excites a first multipole field, and 
a second current line group comprising a plurality of second elements each of which comprises a main line portion which is also arranged to extend in the same direction as the optical axis so as to be parallel to the optical axis and spaced apart from said optical axis at a position separated by a second constant distance radius longer than the first constant distance radius, and independently excites a second multipole field having an order and intensity different from those of the first multipole field,
wherein each line of said first and second current line groups is disposed in a plane which also includes said optical axis,
wherein each of said plurality of elements of the first current line group and each of said plurality of elements of the second current line group further comprises a return line portion arranged to extend in the same direction as said main line portion and spaced apart from said optical axis in which a current flows in a direction away from said optical axis at a position separated by a third constant distance radius which is greater than said first constant distance radius and said second constant distance radius, and  
wherein distances between said third constant distance radius and each of the first and second constant distance radii are sufficiently large to cause said current which flows through said return line portion in a direction away from said optical axis to have no effect on multipole field intensities of said first multipole field provided by said main line portion of said first current line group, and said second multipole field provided by said main line portion of said second current line group.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a first current line group comprising a plurality of first elements each of which comprises a main line portion which is arranged to extend in a same direction as an optical axis so as to be parallel to said optical axis and spaced apart from said optical axis at a position separated by a first constant distance radius from the central axis, and excites a first multipole field, and
a second current line group comprising a plurality of second elements each of which comprises a main line portion which is also arranged to extend in the same direction as the optical axis so as to be parallel to the optical axis and spaced apart from said optical axis at a position separated by a second constant distance radius longer than the first constant distance radius, and independently excites a second multipole field having an order and intensity different from those of the first multipole field,
wherein each line of said first and second current line groups is disposed in a plane which also includes said optical axis, 
wherein each of said plurality of elements of the first current line group and each of said plurality of elements of the second current line group further comprises a return line portion arranged to extend in the same direction as said main line portion and spaced apart from said optical axis, and in which a current flows in a direction away from said optical axis at a position separated by a third constant distance radius which is greater than both of said first constant distance radius and said second constant distance radius, and 
wherein distances between said third constant distance radius and each of the first and second constant distance radii are sufficiently large to cause said current which flows through said return line portion in a direction away from said optical axis to have no effect on multipole field intensities of said first multipole field provided by said main line portion of said first current line group, and said second multipole field provided by said main line portion of said second current line group.

4.      The prior art search did not disclose or make obvious claim 9, with the elements of (emphasis added): a first current line group comprising a plurality of first elements each of which comprises a main line portion which is arranged to extend in a same direction as an optical axis so as to be parallel to said optical axis and spaced apart from said optical axis at a position separated by a first constant distance radius from the central axis, and excites a first multipole field, and 
a second current line group comprising a plurality of second elements each of which comprises a main line portion which is also arranged to extend in the same direction as the optical axis so as to be parallel to the optical axis and spaced apart from said optical axis at a position separated by a second constant distance radius longer than the first constant distance radius, and independently excites a second multipole field having an order and intensity different from those of the first multipole field,
wherein each line of said first and second current line groups is disposed in a plane which also includes said optical axis,
each of said plurality of elements of the first current line group and each of said plurality of elements of the second current line group further comprises a return line portion arranged to extend in the same direction as said main line portion and spaced apart from said optical axis in which a current flows in a direction away from said optical axis at a position separated by a third constant distance radius which is greater than said first constant distance radius and said second constant distance radius, and  
wherein distances between said third constant distance radius and each of the first and second constant distance radii are sufficiently large to cause said current which flows through said return line portion in a direction away from said optical axis to have no effect on multipole field intensities of said first multipole field provided by said main line portion of said first current line group, and said second multipole field provided by said main line portion of said second current line group.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881